date internal_revenue_service number info release date uil conex-127776-04 cc tege eoeg et1 the honorable debbie stabenow united_states senator west congress street suite detroit mi attention bridget johnson dear senator stabenow this letter is in response to your inquiry addressed to the taxpayer_advocate copy enclosed dated date on behalf of your constituent mr ken kolk mr kolk said that when he retired last spring from teaching he received a severance incentive payment for resigning and giving up his tenure rights he said this payment is not earnings and questioned why he has to pay federal_insurance_contributions_act fica_taxes on this retirement payment he referred to an unnamed recent federal_circuit court_of_appeals case that he believes supports his view although i do not have enough information to discuss mr kolk’s specific circumstances i can provide the following general information the tax law imposes fica_taxes on wages which includes all payments made as remuneration for employment unless specifically excluded from fica coverage employment for fica purposes means any service of whatever nature an employee performs for the person employing him in 327_us_358 the supreme court interpreted the term service broadly under the social_security act the benefits legislation corresponding to fica to mean not only work actually done but the entire employer-employee relationship for which compensation is paid to the employee by the employer the same words used in the fica and the social_security act are presumed to have consistent meanings provided that such consistency serves the distinct purposes of the statutes namely tax collection and provision of benefits the tax regulations provide that the name used to describe the remuneration is immaterial the tax regulations also generally provide that remuneration constitutes wages even though the relationship of employer and employee no longer exists at the time paid thus the fact that a payment is called a severance incentive payment or is made after termination of employment does not change its characterization as wages additionally the federal_circuit court case we believe mr kolk referred to is north dakota state university v united_states 22_f3d_599 8th cir the case involved in part payments to professors for relinquishing formal tenure rights the irs issued an action on decision aod on date to explain the irs’ position on university faculty early retirement payments in this aod the irs disagrees with the eighth circuit’s decision that early retirement payments made by a university to its tenured faculty members for the relinquishment of their tenure rights were not wages and therefore not subject_to fica_taxes the aod further states that the irs recognizes the precedent this decision establishes for cases appealable to the eighth circuit and therefore will follow the decision for cases that have the exact facts within that circuit however the aod also states that the irs will continue to litigate its position that the decision is erroneous in cases having different facts in the eighth circuit and in all cases in other circuits mr kolk indicates in the materials provided that he is not within the jurisdiction of the eighth circuit we have enclosed a copy of this aod that you can forward to him i hope this information is helpful please call elliot m rogers or me at if you have any questions sincerely janine cook branch chief employment_tax office of division counsel associate chief_counsel tax exempt and government entities enclosures
